Exhibit 10.1
SERVICES AGREEMENT
THIS SERVICES AGREEMENT is made and entered into as of January 2, 2011, between
RDMartin, Ltd, a Georgia corporation (“RDMartin”), and Tandy Brands Accessories,
Inc. (the “Client”).
RECITALS:
WHEREAS, RDMartin, Ltd provides personnel (the “Assigned Personnel”) on a
contract basis and Client wishes to engage RDMartin to provide Assigned
Personnel pursuant to the terms of this Agreement;
NOW, THEREFORE, for and in consideration of the premises and the mutual promises
made herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, RDMartin and Client hereby agree as
follows:
1. Engagement of RDMartin. Client hereby engages RDMartin to provide Client with
Assigned Personnel identified in the Services Exhibit attached hereto as
Exhibit A (the “Services Exhibit”) to perform the services specified in the
Services Exhibit (the “Services”), subject to the terms and conditions of this
Agreement. The Services Exhibit shall be deemed part of this Agreement. It is
understood and agreed by the parties that RDMartin and/or Assigned Personnel are
an Independent Contractor and shall in no sense shall be considered an employee
or agent of the Client, nor will have any power or right to enter into contracts
or commitments on behalf of the Client. The Client shall not be responsible for,
and shall not withhold or pay any federal, state or local income tax, nor
payroll tax of any kind, on behalf of Independent Contractor or any employees of
Independent Contractor. Independent Contractor shall be responsible for the
filing and payment of all income related taxes associated with Independent
Contractor. Independent Contractor shall not be treated as an employee with
respect to the services performed hereunder for federal or state tax purposes.
2. Term and Termination of Agreement. The term of RDMartin’s engagement shall
commence on the date of this Agreement unless otherwise specified in the
Services Exhibit and end as specified in the Services Exhibit. Client may
terminate Assigned Personnel at any time. In the event of termination, Client
agrees to promptly pay RDMartin for all services rendered and all reimbursable
expenses incurred through the date of termination. Consistent with the Rules of
Professional Conduct, RDMartin reserves the right to withdraw with Client’s
consent or for good cause, which includes breach of this Agreement by reason of
failure to pay for Services as provided herein. Upon the effective termination
of this Agreement by either party, the obligation of RDMartin to provide the
Assigned Personnel to Client and Client’s right to utilize the services of the
Assigned Personnel shall immediately cease, and the Assigned Personnel shall
immediately cease providing services to Client.
3. Insurance Coverage. Client will include RDMartin and Assigned Personnel in
the following corporate insurance policies: Primary and excess D&O, Fiduciary
Liability, Crime, Special Crime (aka kidnap ransom).
4. Services Fees. In consideration of the provision of the Assigned Personnel to
Client, Client shall pay RDMartin Services Fees according to the terms set forth
in the Services Exhibit. Unless otherwise stated in the Services Exhibit,
payment is due upon receipt of the invoice by Client.
5. Confidential Information. RDMartin acknowledges and agrees that any and all
information concerning Client’s business which, at the time of disclosure, is
not generally known by the public is confidential and proprietary and hereby
agrees that it will not duplicate, use or disclose of any such information,
unless such duplication, use or disclosure is specifically authorized by Client
or contemplated by this Agreement. Confidential and proprietary information is
defined to include, but is not limited to, customer requirements, trade secrets,
business procedures, price lists, financial data, customer lists and prospective
customer lists.
6. Warranty Disclaimer. The Services provided pursuant to this Agreement are
provided without any express or implied warranties of any kind.

 

 



--------------------------------------------------------------------------------



 



7. Damage Disclaimer. To the extent permitted by applicable law, the liability
of RDMartin, its agents, employees and other personnel, officers, directors,
members, successors or assigns for damages, whether for breach of this
Agreement, breach of warranty or otherwise shall be limited to an amount equal
to the fees paid to RDMartin by Client, whether the liability arises from
contract, tort or other claims. RDMartin shall not be liable for any incidental,
consequential or special damages which may arise from this Agreement, including
without limitation costs or procurement of substitute services nor for any lost
profits, lost business, loss of use of data or interruption of business arising
out of any breach of this Agreement or any Services performed by RDMartin or
Assigned Personnel.
8. General. The signatory for Client warrants that such person has the authority
to execute this Agreement for Client as its binding agent and that this
Agreement does not violate any law, agreement, bylaw or understanding by which
Client is bound. This Agreement is governed by Texas law, and when executed by
both parties, constitutes the entire agreement of the parties with respect to
its subject matter and supersedes all previous agreements, quotations or
negotiations between the parties, whether oral or written. This Agreement may
only be amended in writing signed by RDMartin and Client. Client acknowledges
that the authorized representative of the Client has read this Agreement and
agrees to and understands all of its terms and conditions.
9. Arbitration and Waiver of Rights. Any dispute or controversy arising out of,
in connection with, or relating to this Agreement or its termination must be
settled exclusively by arbitration in Dallas, Texas, by one arbitrator in
accordance with the arbitration rules of the American Arbitration Association
then in effect; provided, however, that this arbitration agreement does not
preclude the parties from seeking to enforce the covenants in Sections 4 and 5
of this Agreement in any court of competent jurisdiction without resort to
arbitration. The arbitrator’s award may include the manner in which fees of
counsel and other expenses in connection with the dispute or controversy are to
be borne by the parties. The arbitrator’s authority and jurisdiction is limited
to interpreting and applying the express provisions of the Agreement and the
arbitrator has no authority to alter or add to the provisions of the Agreement.
Judgment may be entered upon the arbitrator’s award in any court of competent
jurisdiction. THE PARTIES UNDERSTAND THAT BY AGREEING TO ARBITRATE IN THIS
MANNER, THEY ARE WAIVING THEIR RIGHTS TO HAVE ANY DISPUTE ARISING OUT OF THE
AGREEMENT TRIED BEFORE AND ADJUDICATED BY A JURY.
10. Notices. All notices pursuant to this Agreement shall be in writing and sent
certified mail, return receipt requested as follows:

     
Tandy Brands Accessories, Inc.
  RDMartin Ltd
3631 West Davis, Suite A
  1651 Tyler Green Trail
Dallas, Texas 75211
  Smyrna, GA 30080
ATTN: Rod McGeachy III
  ATTN: Robert D. Martin

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                  Tandy Brands Accessories, Inc.   RDMartin, Ltd    
 
               
By:
  /s/ Rod McGeachy III
 
Rod McGeachy III   By:   /s/ Robert D. Martin
 
Robert D. Martin    
 
  Title: Chairman and CEO       Title: President    
 
                Date: 1/7/11   Date: 1/2/11    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SERVICES EXHIBIT
This Services Exhibit is dated January 2, 2011 and is a part of the Services
Agreement (the “Agreement”) between RDMartin Ltd and Tandy Brands Accessories
Inc., dated January 2, 2011. Capitalized terms used in this Exhibit shall have
the meanings set forth in the Agreement.

     
Client:
  Tandy Brands Accessories Inc.
 
 
Assigned Personnel:
  Robert D. Martin
 
 
Description of Services:
  Financial and Business Consulting — Interim CFO

Fees and Terms: Hourly billing rate for Assigned Personnel is $350, with a
maximum of $15,000 per week, and will be invoiced weekly. Payment is due upon
receipt to the following address: RDMartin Ltd, 1651 Tyler Green Trail; Smyrna,
GA 30080
Expenses: Client agrees to reimburse RDMartin Ltd or Assigned Personnel for all
reasonable out-of-pocket expenses incurred (other than normal daily working and
commuting expenses) in connection with the performance of the Services. Travel
time (other than normal daily commute) will be billed at standard rate.
Start date:     January 2, 2011
End date:       June 30, 2011 or sooner
This Services Exhibit to the Services Agreement is hereby accepted:

                  Tandy Brands Accessories Inc   RDMartin, Ltd    
 
               
By:
  /s/ Rod McGeachy III
 
Rod McGeachy III   By:   /s/ Robert D. Martin
 
Robert D. Martin    
 
  Title: Chairman and CEO       Title: President    
 
                Date: 1/7/11   Date: 1/2/11    

 

 